DETAILED ACTION
Status of the Claims
	Claims 19-35 are cancelled. Claims 42-55 are new. Claims 36-55 are pending in this application. Claims 36-55 are under examination.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The instant application, which is a national stage entry of PCT/SE2019/050246 filed on 03/19/2019, which claims priority from the foreign application # SE1850304-5 filed on 03/19/2018.

Information Disclosure Statement
The information disclosure statements from 09/18/2020 and 03/08/2022 have been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group II (consisting of claims 36-41, now 36-55) in the reply filed on 07/09/2021 is acknowledged. After Applicant’s amendments and addition of new claims, Group II now consists of 36-55. 
Claims 19-35 (which are also cancelled by Applicant) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2022. 

Claim Objections
Claims 42, 45 and 47-48 are objected to because of the following informalities:  
In claim 47, “lingnoceric” needs to say “lignoceric”. 
In claim 47, “VLFA” needs to say “VLCFA”. 
In claim 42, Applicant recites “The method according to claim 36, wherein the composition further comprises GCA, or a salt thereof, and at least one SCFA or MCFA or salts thereof”. This needs to say “The method according to claim 36, wherein the composition comprises GCA, or a salt thereof, and at least one SCFA or MCFA or salts thereof”. This is because the instant claim 36 already discloses these components, thus, the “further” language is not necessary. 
In claims 45 and 48, the claims are objected for the same reason as claim 42. 
Appropriate correction is required.
Specification Objections
The drawings filed on 06/23/2020 are acceptable subject to correction of the informalities indicated below.  
The disclosure is objected to because of the following informalities: 
In Figure 6 (page 4), “Vit D3 +GCA+Butyrat” needs to say “Vit D3 +GCA+Butyrate”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 36-55 are rejected under 35 U.S.C. 103 as being unpatentable over Paul Salama et al (US20110311621 A1, publication date: 12/22/2011) (Hereinafter Salama), Sebastien Lucas et al (Short-chain fatty acids regulate systemic bone mass and protect from pathological bone loss, Nature Communications, 9:55, 2008) (Hereinafter Lucas) and D. D'A. Webling et al (Bile Salts and Calcium Absorption, Biochem. J. (1966) 100) (Hereinafter Webling), evidenced by Mayo Clinic (Osteoporosis, Mayo Clinic Staff, publication date: 6/21/2021) (Hereinafter Mayo Clinic), also evidenced by Laurene Boateng et al (Coconut oil and palm oil’s role in nutrition, health and national development: A review, Ghana Med J 2016; 50(3): 189-196) (Hereinafter Boateng). 
Regarding claims 36-38, 42, 44-48, Salama teaches pharmaceutical compositions and “methods of treating or preventing diseases by administering such compositions to affected subjects” (abstract). Salama teaches that its compositions can be formulated to treat osteoporosis (para 127). Evidentiary reference Mayo Clinic teaches that “Osteoporosis is more likely to occur in people who have low calcium intake. A lifelong lack of calcium plays a role in the development of osteoporosis. Low calcium intake contributes to diminished bone density, early bone loss and an increased risk of fractures” (page 4). Therefore, instantly recited methods of treatment for “a calcium absorption deficiency” (instant claim 36), “treating osteoporosis, malabsorption conditions or bone disorders” (instant claim 37) and “reducing bone mineral density (BMD) loss” (instant claim 38) are all interpreted as to be under the same umbrella of bone related diseases. Regarding the compositions, Salama teaches sodium glycocholate (para 129, claims 28-29) as a surfactant to be included in the composition. Salama also teaches the composition to include coconut oil (para 38). Evidentiary reference Boateng provides the evidence that coconut oil comprises caprylic acid (MCFA) as well as oleic acid (LCFA) (page 193). Regarding the lignoceric acid limitation of instant claim 47, since Salama teaches oleic acid, and since claim 47 is dependent on claim 45, lignoceric acid is optional and does not need to be met by Salama. 
Regarding claim 39, Salama teaches its compositions to be administered to patients who are undergoing bariatric surgery (claim 64) wherein the surgery is “removal of a portion of the stomach (sleeve gastrectomy)” (para 108). 
Regarding claim 41, Salama teaches calcium (237). Salama gives percentage values for calcium which is deemed meeting the claim limitations because the instant claim recites “herein the calcium in the composition is present in an amount equal to the recommended daily intake (RDI) or less”, and Salama calcium content is interpreted as being less than the RDI.
Regarding claim 51, Salama teaches excipients (para 92), binder (para 70) and vehicle such as water (para 58).
Regarding claim 52, Salama teaches oral dosage forms (para 84, claim 53) thus teaching oral delivery (abstract).  One of ordinary skill in the art would look to acceptable forms of delivery forms for mixtures of these compounds in order to achieve therapeutic efficacy. 
Regarding claim 53, Salama teaches solid form (para 12, claim 1).
Regarding claim 54, Salama teaches tablet, capsule (para 85, para 92, claim 57) and powder (para 84). 
Regarding claim 55, Salama’s compositions are discussed above. Instant claim’s limitation of “wherein the composition is a nutritional or dietary supplement” is deemed structurally indistinct compared to the dosage forms discussed above. 
Regarding claims 36-38, while Salama teaches the limitations (as discussed above) in the entirety of the document, Salama doesn’t teach disclose details on using specific bile acids and fatty acids for bone related diseases in its specific embodiments. 
Regarding claims 40 and 49, Salama doesn’t teach vitamin D.
Regarding claim 50, Salama teaches calcium chloride but not carbonate, citrate or phosphate forms of calcium. 
Regarding claim 43, Salama doesn’t teach butyric acid. 
Regarding claims 36-38, Lucas teaches that short-chain fatty acids (SCFA) increase systemic bone density (page 2 left column) wherein the SCFA is butyrate (Figure 1 C4). Lucas specifically teaches that SCFA protect from postmenopausal bone loss and mitigate arthritis and protect from bone loss (page 4 left column). Lucas concludes by stating “therapeutic supplementation of SCFA or diets increasing the endogenous production of SCFA may provide a powerful instrument to balance osteoclast activity and inhibit bone resorption” (page 6 left column). Thus, Lucas establishes that SCFA such as butyrate as a treatment for bone related diseases. Lucas treats mice with butyrate (figure 1).
Regarding claims 40 and 49, Lucas’ treatment also comprises Vitamin D3 (page 17, supplementary table 1). Instant specification defines RDI as “less or more, and up to 50,000 IU/day, corresponding to 1250 µg/day depending on the purpose of the composition, i.e. dependent on how many times a day the composition is to be given” (instant specification page 11). Thus, Lucas’ teaching of 1200 IU/kg meets the claim limitation. 
Regarding claims 42 and 43, Lucas teaches butyrate as discussed above. Butyric acid is deemed indistinct from butyrate since instant applicant also uses butyrate (figs 1-6). 
Regarding claim 55, Lucas’ teaching of “therapeutic supplementation of SCFA or diets” (page 6 left column) is interpreted as a nutritional or dietary supplement. 
Regarding claims 36-38, Webling provides teachings showing the effects of bile and bile acids on the intestinal calcium absorption, wherein various bile acids were proved to increase the calcium absorption in chicks (page 415, 2nd column, 2nd paragraph) and concludes that bile acid is important for the absorption of vitamin D3, which in turn has an effect on the calcium absorption (page 418). Webling specifically teaches glycocholate (salt of glycolic acid) (tables 4-5). 
Regarding claims 40 and 49, Webling teaches vitamin D3 (table 6). 
Regarding claims 41 and 50, Webling teaches calcium phosphate to be administered in combination with glycocholate (table 5). Webling discloses calcium phosphate amount as 15 mg in 0.5 ml (page 653 left column). This is interpreted such that the Webling provides calcium at an RDI amount or less, since the instant claim doesn’t have a lower boundary for the range.
It would have been obvious to one of ordinary skill in the art at the time of instant application to have combined the teachings of Salama, Lucas and Webling and achieve the instant invention. Lucas provides the motivation of incorporating butyrate into treatments of bone related diseases while elucidating the mechanisms behind (page 4 where Lucas provides support for SCFA protecting from bone loss). Webling provides the motivation to add bile and bile salts specifically for bone related diseases since Webling teaches an increase in calcium absorption (abstract). Thus, one would be motivated to incorporate the teachings of Lucas and Webling into the teachings of Salama with a reasonable expectation of successfully achieving a composition that leads to a superior calcium absorption (Webling) and protection from bone loss (Lucas). 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPARSLAN ASAN whose telephone number is (571)270-1662. The examiner can normally be reached 8am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/A.A./               Examiner, Art Unit 1613                                                                                                                                                                                         
/MARK V STEVENS/Primary Examiner, Art Unit 1613